Title: To George Washington from Royal Flint, 15 March 1779
From: Flint, Royal
To: Washington, George


Sir.
Camp Rariton [N.J.] March 15. 1779.
From the prospect of supplies for the next campaigne there seems to be a necessity of reducing the quantity of flour now issued in a ration. The deficiency will be made up either in meat or rice. There will be considerable quantities of rice ready early in the season for the purpose of such a substitute; and there is no reason to fear but meat both salt & fresh may be procured in the greatest plenty. The scarcity of flour in every part of the Continent will make it difficult & perhaps impossible to collect suitable supplies unless it is used with great œconomy & substitutes adopted as far as will be consistent with the health & comfort of the troops.
The ration now issued consists of a pound & quarter of flour or soft bread eighteen ounces of beef or a pound of pork—a jill of rum or whiskey occasionally and the usual allowance of soap & candles. The alteration I propose to be made is only to reduce the flour in a ration to a pound; and in lieu of the quarter of a pound so taken off, there may be given three ounces of beef or two ounces of pork, or when it can be had half a jill of rice. Spirits, soap, candles &c. to be dealt out as usual. This alteration while it contributes to lengthen out the supplies of flour, will in no respect, do any injury to the army; as a pound of flour or soft bread has generally been deemed a proper allowance for a soldier one day. The occasion of allowing a greater quantity than a pound the year past was the scarcity of meat the beginning of last year.
I submit this proposal to your Excellencys consideration and hope it will meet with your concurrence. I am your Excellencys most ob. & hbl. Srvt
Royal Flint A.C.G.P.